Citation Nr: 1550944	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for left knee strain, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from January 2005 to May 2006, with additional reserve service.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is needed prior to adjudication of the Veteran's claim for service connection for left knee strain.

At a VA examination in January 2013, a VA examiner noted the Veteran's statement that his left knee pain started while serving in Iraq in 2005.  The examiner provided a diagnosis of left knee strain with a date of diagnosis of 2005.  However, the examiner opined that it was less likely than not that the Veteran's left knee strain was caused by service, noting that there is no record of treatment for left knee conditions during active service and that left knee problems were not documented until several years after service.  The record reflects, however, that the Veteran noted on his April 2006 Post-Deployment Health Assessment that he experienced swollen, stiff, or painful joints during service, and a March 2015 VA examination listed the date of diagnosis of the Veteran's left knee strain as 2006.  The Veteran has also reported that he now experiences the same type of pain in his left knee that he experiences in his service-connected right knee.  Given the contradictory evidence of record, and that neither examiner provided an opinion as to whether the Veteran's left knee strain was caused or aggravated by his right knee disability, an addendum opinion is required. 

Additionally, the Veteran has alternatively asserted that his current left knee symptoms had their onset during active duty for training (ACDUTRA) at Ft. Lewis around the time that the Veteran filed his March 2013 claim for service connection.  

Information from the U.S. Army Human Resource Command indicates that the Veteran received retirement credits for periods of ACDUTRA and inactive duty for training (INACDUTRA).  However, the record does not indicate the specific periods or location of the Veteran's ACDUTRA.  

On remand, the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate source, to obtain a list of the dates of ACDUTRA and INACDUTRA service, while the Veteran was serving in the Army National Guard.

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's periods of service in the Army National Guard, to include a list of his dates of ACDUTRA and INACDUTRA, including periods from February 2003 to February 2008 and from February 2010 to February 2014.

2. After obtaining any additional service records, return the file to the examiner that provided the January 2013 opinion to prepare an addendum to his VA examination report.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All appropriate diagnostic testing should be conducted.  The examiner should address the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee strain had its onset in or is otherwise attributable to service?  In making this determination, the examiner should consider the Veteran's April 2006 report of experiencing swollen, stiff, or painful joints during active service, and any reports of left knee pain during confirmed periods of ACDUTRA or an injury sustained during a period of INACDUTRA.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee strain was caused by his service-connected right knee disability?

(c) Is it at least as likely as not that the Veteran's service-connected right knee disability aggravates the Veteran's left knee strain?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the knee disability (i.e., a baseline) before the onset of the aggravation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




